United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-78
Issued: July 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from a June 5, 2009 schedule award
decision of the Office of Workers’ Compensation Programs and a September 15, 2009 decision
denying his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than two percent impairment to her right
arm and two percent impairment to her left arm, for which she received schedule awards; and
(2) whether the Office properly determined that appellant’s application for reconsideration was
insufficient to warrant further merit review of the claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 28, 2004 appellant, then a 46-year-old mail handler, filed an occupational
disease claim alleging that on April 9, 2004 she first realized her bilateral carpal tunnel condition
was employment related. The Office accepted the claim for bilateral synovitis/tenosynovitis and

bilateral carpal tunnel syndrome. It authorized right and left carpal tunnel surgery and wrist
endoscopy/surgery, which were performed on April 16 and May 21, 2007. On August 23, 2007
appellant accepted a limited-duty job offer.
In an April 29, 2008 report, Dr. David W. Olson, a treating Board-certified orthopedic
surgeon and hand surgeon, advised that appellant had two percent impairment to each wrist. A
physical examination revealed a normal sensory examination and pinch strength.
In a report dated February 6, 2009, Dr. Olson reported that appellant’s carpal tunnel
surgery scars were well healed and that her ulnar and median intrinsic function was satisfactory.
Appellant had a negative Tinel’s sign and Phalen’s flex test. Dr. Olson reported that appellant
continued to have significant bilateral upper extremity pain, but had significant relief of hand
tingling and numbness following surgery. He noted that magnetic resonance imaging scan
findings were compatible with probable ulnar impaction.
The record was referred to an Office medical adviser for review. In a report dated
April 22, 2009, Dr. Amon Ferry, an Office medical adviser, utilized the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A,
Guides), to rate impairment. He found two percent left upper extremity and two percent right
upper extremity impairment. Dr. Ferry used Table 15-23, page 449 and Modifier 1 for carpal
tunnel syndrome. He noted that Modifier 1 was appropriate for both extremities based on
appellant’s normal physical findings and her continued complaints of pain.
By decision dated June 5, 2009, the Office issued schedule awards for two percent
impairment to the left and right upper extremities. The period of the awards was 12.48 weeks
commencing February 6, 2009 and ending May 4, 2009.
On September 8, 2009 appellant requested reconsideration. In a June 17, 2009 medical
report, Dr. Olson advised that appellant was capable of working an eight-hour day with breaks as
required, but was not to work any more than 40 hours per week. In an August 25, 2009 response
to interrogatories, Dr. Kevin A. Weidman, a Board-certified orthopedic surgeon, diagnosed
carpal tunnel syndrome, bilateral ulnar impaction syndrome, right medial epicondylitis,
fibromyalgia and right shoulder bursitis with a partial rotator cuff tear. He stated that these
conditions were employment related and that appellant was capable of working with restrictions.
By decision dated September 15, 2009, the Office denied appellant’s reconsideration
request finding that the evidence was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

2

the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3 Effective
May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.4
ANALYSIS -- ISSUE 1
On February 2, 2009 Dr. Olson found that appellant had two percent impairment of both
her right and left upper extremities. However, he provided no explanation as to how he arrived
at his impairment rating. Moreover, he did not reference the A.M.A., Guides. The only medical
evidence discussing the A.M.A., Guides and the relevant tables in the sixth edition is the
April 22, 2009 report of Dr. Ferry, the Office medical adviser. The sixth edition requires grade
modifiers be applied to test results, history and physical findings when evaluating
entrapment/compression neuropathy impairments.5 The net adjustment formula is grade
modifier for history + grade modifier for physical findings + grade modifier for test findings.
Dr. Ferry applied Table 15-23 and found a Grade Modifier 1 for carpal tunnel syndrome as
appellant had normal physical finding but continued pain. He found that under Table 15-23 this
resulted in two percent impairment of the right and left upper extremities.
Dr. Ferry, the Office medical adviser provided a rationalized medical opinion on the
issue. His impairment rating represents the weight of the medical evidence. There is no
probative medical evidence to establish greater than two percent right and left upper extremity
impairments.
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.6 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.7
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
3

Id.

4

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
5

A.M.A., Guides (6th ed. 2008) 448-49.

6

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

7

20 C.F.R. § 10.605.

3

arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.8
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.9 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.10
ANALYSIS -- ISSUE 2
In her September 8, 2009 request for reconsideration, appellant did not show that the
Office erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by the Office. She submitted a June 17, 2009 medical report
from Dr. Olson, an August 25, 2009 response to interrogatories by Dr. Weidman and an
April 13, 2009 functional capacity evaluation report previously of record. None of the evidence
submitted addresses the relevant issue of the permanent impairment to her upper extremities.
Neither Dr. Olson nor Dr. Weidman addressed the nature or extent of appellant’s permanent
impairment. As the evidence did not address the issue in question, i.e., the degree of her upper
extremity impairments, it is not relevant or pertinent to this claim. The Board finds that
appellant did not submit relevant and pertinent new evidence not previously considered by the
Office. Because she did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2), the
Office properly denied further merit review.
CONCLUSION
The Board finds that appellant has two percent left and right upper extremity
impairments. The Office properly refused to reopen her case for further merit review.

8

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

9

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

10

Id. at §10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 15 and June 5, 2009 are affirmed.
Issued: July 27, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

